Name: 78/977/EEC: Council Decision of 20 November 1978 replacing an alternate member of the Committee for the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-28

 Avis juridique important|31978D097778/977/EEC: Council Decision of 20 November 1978 replacing an alternate member of the Committee for the European Social Fund Official Journal L 331 , 28/11/1978 P. 0027 - 0027****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 20 NOVEMBER 1978 REPLACING AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 78/977/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 CONCERNING THE EUROPEAN SOCIAL FUND ( 1 ), HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS A SEAT AS ALTERNATE MEMBER OF THE ABOVE COMMITTEE IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR STAPLETON , NOTIFIED TO THE COUNCIL ON 31 OCTOBER 1978 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 31 OCTOBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PATRICK KEARNEY IS HEREBY APPOINTED ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR STAPLETON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , I.E . UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 20 NOVEMBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI